Case: 15-40706      Document: 00513308619         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40706
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN MORENO, also known as Juan Carlos Moreno,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-964-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Moreno raises an
argument that he concedes is foreclosed by United States v. Rodriguez, 711
F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), which held that the generic,
contemporary definition of “sexual abuse of a minor” does not require the age
of consent to be below 17 years old and does not include the asserted age-




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40706   Document: 00513308619   Page: 2   Date Filed: 12/15/2015


                              No. 15-40706

differential requirement. The motion for summary disposition is GRANTED,
and the judgment of the district court is AFFIRMED.




                                    2